UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4679



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


THOMAS M. TULLY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (5:06-cr-0005-SGW)


Submitted: December 14, 2006              Decided:   December 19, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roland M. L. Santos, Harrisonburg, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Roanoke, Virginia; Jean B.
Hudson, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas     M.     Tully   appeals    from     the    twenty-four   month

sentence imposed for violation of the terms of his supervised

release.   On appeal, Tully argues that the district court did not

sufficiently address the 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2006) factors in determining his sentence.                      He alleges that,

instead, the court focused only on his extensive criminal history.

Finding no error, we affirm.

           Because Tully did not object to the determination of his

sentence on 18 U.S.C.A. § 3553(a) grounds in the district court,

our review is for plain error.           United States v. Olano, 507 U.S.

725, 732 (1993); United States v. Hughes, 401 F.3d 540, 547 (4th

Cir. 2005).        Under the plain error standard, Tully must show:

(1) there was error; (2) the error was plain; and (3) the error

affected his substantial rights.             Olano, 507 U.S. at 732-34.        Even

when these conditions are satisfied, this court may exercise its

discretion    to    notice    the    error   only   if    the    error   “seriously

affect[s] the fairness, integrity or public reputation of judicial

proceedings.”      Id. at 736 (internal quotation marks omitted).

           In United States v. Crudup, 461 F.3d 433 (4th Cir. 2006),

petition for cert. filed, __ U.S.L.W. __ (U.S. Nov. 3, 2006)

(No. 06-7631), this court held that, after United States v. Booker,

543 U.S. 220 (2005), “revocation sentences should be reviewed to

determine whether they are ‘plainly unreasonable’ with regard to


                                       - 2 -
those § 3553(a) factors applicable to supervised release revocation

sentences.”         461 F.3d at 437 (footnote omitted).                         This court

explained       that        it     must    first      assess       the    sentence     for

reasonableness,         “follow[ing]         generally            the    procedural    and

substantive considerations that we employ in our review of original

sentences . . . .”                Id. at 438.        Should this court conclude a

sentence is reasonable, it should affirm the sentence. Id. at 439.

Only if a sentence is found unreasonable will this court “decide

whether the sentence is plainly unreasonable.”                           Id.    This court

emphasized that, although the district court must consider the

Chapter 7 policy statements and the requirements of § 3553(a) and

18 U.S.C.A. § 3583 (West 2000 & Supp. 2006), “the [district] court

ultimately has broad discretion to revoke its previous sentence and

impose    a    term    of    imprisonment       up    to    the    statutory     maximum.”

Crudup,       461   F.3d     at    439    (internal        quotations     and    citations

omitted).       The court also has held that a sentencing court is

presumed to have considered the factors set out in § 3553(a) unless

the record indicates otherwise and that it need not specifically

address each factor. United States v. Legree, 205 F.3d 724, 728-29

(4th Cir. 2000) (dealing with denial of motion to reduce sentence);

see also United States v. Johnson, 445 F.3d 339, 345 (4th Cir.

2006) (stating that district court need not “robotically tick

through § 3553(a)’s every subsection” or “explicitly discuss every

§ 3553(a) factor on the record”).


                                           - 3 -
           Although   the   record    does   not    indicate    whether   the

district   court   considered   the   §   3553     factors   applicable    to

revocations of supervised release, as provided in Crudup, the

district   court   considered   the   probation     officer’s    report   and

testimony, the violations Tully committed, his prior criminal

history, argument by counsel, and Tully’s statement to the court.

The court sentenced Tully within the statutory maximum.            Thus, we

find no evidence that the district court’s determination of Tully’s

sentence was plainly erroneous or plainly unreasonable.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                 - 4 -